DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the preliminary amendment filed on 13 October, 2020. As directed by the amendment: claims 1 and 3-5 have been amended, claims 7-15 have been added. Thus, claims 1-15 are presently pending in this application.

Claim Objections
Claim 1 is objected to because of the following informalities:  “an front-to rear” in line 5 of the claim should be “a front-to-rear.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations "the side closer to the top sheet" and “the side closer to the back sheet” in lines 8-9 of the claim lacks antecedent basis.
Regarding claim 2, it is unclear whether “a groove” in line 2 of the claim is the same “groove” as provided to the absorber in line 7 of claim 1 or another new groove.
Regarding claims 4, 8, and 9, the limitation "the width" in line 6 of the claim lacks antecedent basis.
Regarding claims 4, 8, and 9, it is unclear what the width of the high-stiffness part is “greater” than.
Rest of the dependent claims are rejected due to their dependency upon a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asai et al. (WO 2016114209 A1 with attached English Translation).
Regarding claim 1, Asai discloses an absorbent article 100 ("absorbent article 100"; line 224,  p. 6; FIG. 2) comprising: 
a liquid-permeable top sheet 10 ("top sheet 10 is made of a highly flexible liquid-permeable material"; line 258, p. 7; FIG. 2); 
a liquid-impermeable back sheet 20 ("back sheet 20 is made of a liquid-impermeable material"; line 267, p. 7; FIG. 2); and 
an absorber 30/40 ("absorbers 30 and 40"; line 249, p. 7; FIG. 2) provided between the two sheets (see FIG. 2), the absorbent article 100 having a predetermined length in an front-to-rear direction (see FIG. 1), and a predetermined width in a width direction perpendicular to the front-to-rear direction (see FIG. 1), wherein 
the absorber 30/40 is provided with a groove or a slit 31 ("upper opening 31 is a hole (slit) penetrating in the thickness direction of the upper layer absorber 30"; lines 302-303, p. 8; FIG. 1) extending in the front-to-rear direction (see FIG. 1), 
the absorber includes a first absorber layer 30 on the side closer to the top sheet ("upper layer absorber 30 located on the top sheet 10 side"; lines 276-277, p. 7; FIG. 2), and a second absorber layer 40 on the side closer to the back sheet ("lower layer absorber 40 located on the back sheet 20 side"; line 277,  p. 7; FIG. 2), and 
the first absorber layer 30 includes a high-stiffness part 72 ("high-density region 72"; line 176, p. 5) extending outward in the width direction from an edge portion of the groove or slit 31 ("forming the high-density region 72 on the outer side"; line 179, p. 5; FIG. 3 & 4), and a stiffness of the high-stiffness part 72 is higher than a stiffness of the second absorber layer 40 ("the upper layer absorber 30 and / or the lower layer absorber 40 have a low density region 71 and a high density region 72"; lines 172-174, p. 5; FIG. 4; NOTE: a denser region has a higher stiffness than that of a less dense region).
Regarding claim 2, Asai discloses the absorber is provided with a slit 31/41 penetrating the first absorber layer and the second absorber layer (see FIGS. 3-4).
Regarding claims 5 and 10, Asai discloses the high-stiffness part is provided at least in a buttocks corresponding region 2 (back body 2; line 102, p. 3) corresponding to buttocks of a wearer when the absorbent article is worn (“located on the back side of the wearer when worn”; lines 102-103, p. 3; see Annotated FIG. 3).
Regarding claims 6 and 11, Asai discloses a low-stiffness part having a stiffness lower than the stiffness of the high-stiffness part, extends outward from the edge portion of the groove or slit in the width direction, in a region in front of the buttocks corresponding region (see Annotated FIG. 3).

    PNG
    media_image1.png
    1014
    805
    media_image1.png
    Greyscale

Annotated FIG. 3

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4, 7-9, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Asai et al. (WO 2016114209 A1).
Regarding claims 3 and 7, Asai fails to disclose a sum of areas of the high-stiffness part in a top view is 5% to 50% of an area of the absorber. However, Asai‘s FIG. 3 appears to show a sum of areas of the high-stiffness part in a top view is about 75% of an area of the absorber (see FIG. 3). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Asai’s device such that a sum of areas of the high-stiffness part in a top view is 5% to 50% of an area of the absorber, for the purpose of achieving suitable shape retention, absorption capacity, and liquid diffusivity of the absorbers (lines 179-193, p. 5) since modifying the sum of areas of the high-stiffness part into the claimed proportions would entail a mere change in size of the components and yield only predictable results. "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007).  A change in proportion is generally recognized as being within the level of ordinary skill in the art. In re Reese, 129 USPQ 402. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claims 4, 8, and 9, Asai discloses the first absorber layer 30 includes a low-stiffness part 71, having a stiffness lower than the stiffness of the high-stiffness part ("the upper layer absorber 30 and / or the lower layer absorber 40 have a low density region 71 and a high density region 72"; lines 172-174, p. 5; FIG. 4; NOTE: a denser region has a higher stiffness than that of a less dense region). 
Asai fails to disclose that the low-stiffness part is provided on an outer side of the high-stiffness part in the width direction, and the width of the high-stiffness part is greater on the side closer to the back sheet. However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Asai’s device such that the low-stiffness part is provided on an outer side of the high-stiffness part in the width direction, and the width of the high-stiffness part is greater on the side closer to the back sheet, for the purpose of achieving suitable shape retention, absorption capacity, and liquid diffusivity of the absorbers (lines 179-193, p. 5) since modifying the low-stiffness part to be provided on an outer side of the high-stiffness part in the width direction involves a mere rearrangement of parts and modifying the width of the high-stiffness part such that it is greater on the side closer to the back sheet involves a mere change in proportions and both modifications yield only predictable results. "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007).  A change in proportion is generally recognized as being within the level of ordinary skill in the art. In re Reese, 129 USPQ 402. A rearrangement of parts of an invention is generally recognized as being within the level of ordinary skill in the art. In re Japikse, 86 USPQ 70.
Regarding claims 12 and 14, Asai discloses the high-stiffness part is provided at least in a buttocks corresponding region corresponding to buttocks of a wearer when the absorbent article is worn (see Annotated FIG. 3).
Regarding claims 13 and 15, Asai discloses a low-stiffness part having a stiffness lower than the stiffness of the high-stiffness part, extends outward from the edge portion of the slit 31 ("upper opening 31”; line 302, p. 8; FIG. 1) in the width direction, in a region in front of the buttocks corresponding region (see FIG. 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Coffman (US 20180042783 A1) - sanitary pad includes an elongated pad having an upper surface and a lower surface. An upraised member having a first lateral side and a second lateral side is disposed on the upper surface. A plurality of channels are disposed along the first lateral side and the second lateral side.
Zander et al. (US 20050182374 A1) - An article comprises a deformation-control member which can include an extending medial section, and a selected stiffened region. The stiffened region can include a first array of individual, stiffening elements and at least a second array of individual, stiffening elements.
Burvall (US 20120109096 A1) - The absorption member having an upper side intended to face a wearer during use of the article and a lower side intended to face away from the wearer during use of the article, and a stiffening element that, at least during use of the article, provides the article with a predetermined shape that enhances the fit of the article to the wearer's body. The stiffening element is fastened to the lower side of the absorption member and the stiffening element includes a piece of material formed into a layered structure that significantly contributes to the stiffness of the stiffening element.
Miyama et al. (US 20050148972 A1) - Stiffness of the side regions is lower in portions laterally outside the intermediate central region than in portions laterally outside the front and rear central regions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsung Tai "Ted" Yang whose telephone number is (571)272-8846. The examiner can normally be reached 8:30am - 6pm (EST) M-F, Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.Y./Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785